DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 24 March 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Response to Arguments
4.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist) in view of Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene).
As to claim 1, Lundquist discloses a method, comprising: 
providing source code, obtained from a first user acting in a developer role using a first instance of a user interface, for at least a portion of a application in an application repository (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032], wherein the application is deployable to at least two clouds of a plurality of distinct cloud environments (i.e. cloud computing environments) [0024]; 
deploying, in response to a request from a second user acting in an end user role using a second instance of the user interface, source code for the application from the application repository to one or more of the clouds in plurality of distinct cloud environments based on the request (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032]; and 
implementing role-based access for users acting in said developer role and said end user role (i.e. such as developer or architect) [0012], 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory [0016 and 0020]. 
Lundquist does not teach that the application is a serverless application in a serverless application repository.  Lundquist does not teach that the at least two clouds corresponding to at least two different cloud types.  Lundquist does not teach that the source code comprises source code for each of the at least two different cloud types.
Shen teaches that the application is a serverless application in a serverless application repository (i.e. serverless computing platforms and containers [0053 and 0058].
Sene teaches that the at least two clouds corresponding to at least two different cloud types (i.e. different cloud data storage system that has different characteristics and features) [0045 and figure 13].  Sene teaches that the source code comprises source code for each of the at least two different cloud types (i.e. source code for the clouds) [0039].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist so that the application would have been a serverless application in a serverless application repository.  The at least two clouds would have corresponded to at least two different cloud types.  The source code would have comprised source code for each of the at least two different cloud types.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Shen because the containers have superior security isolation properties [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Sene because it helps manage heterogenous cloud data storage systems across heterogeneous cloud computing systems [0004].
As to claim 8, Lundquist discloses a system, comprising: 
a memory [0016]; and 
at least one processing device, coupled to the memory [0020], operative to implement the following steps: 
providing source code, obtained from a first user acting in a developer role using a first instance of a user interface, for at least a portion of a application in an application repository (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032], wherein the application is deployable to at least two clouds of a plurality of distinct cloud environments (i.e. cloud computing environments) [0024]; 
deploying, in response to a request from a second user acting in an end user role using a second instance of the user interface, source code for the application from the serverless application repository to one or more of the clouds in plurality of distinct cloud environments based on the request (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032]; and 
implementing role-based access for users acting in said developer role and said end user role (i.e. such as developer or architect) [0012]. 
Lundquist does not teach that the application is a serverless application in a serverless application repository.  Lundquist does not teach that the at least two clouds corresponding to at least two different cloud types.  Lundquist does not teach that the source code comprises source code for each of the at least two different cloud types.
Shen teaches that the application is a serverless application in a serverless application repository (i.e. serverless computing platforms and containers [0053 and 0058].
Sene teaches that the at least two clouds corresponding to at least two different cloud types (i.e. different cloud data storage system that has different characteristics and features) [0045 and figure 13].  Sene teaches that the source code comprises source code for each of the at least two different cloud types (i.e. source code for the clouds) [0039].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist so that the application would have been a serverless application in a serverless application repository.  The at least two clouds would have corresponded to at least two different cloud types.  The source code would have comprised source code for each of the at least two different cloud types.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Shen because the containers have superior security isolation properties [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Sene because it helps manage heterogenous cloud data storage systems across heterogeneous cloud computing systems [0004].
As to claim 14, Lundquist discloses a computer program product, comprising a tangible machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps: 
providing source code, obtained from a first user acting in a developer role using a first instance of a user interface, for at least a portion of a application in an application repository (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032], wherein the application is deployable to one or more clouds of a plurality of distinct cloud environments (i.e. cloud computing environments) [0024]; 
deploying, in response to a request from a second user acting in an end user role using a second instance of the user interface, source code for the application from the application repository to at least two of the clouds in plurality of distinct cloud environments based on the request (i.e. user devices 100a-n stores and runs an instance of a client source code editor that communicates with a code repository program hosted on the server for editing source code that is stored in the repository) [0032]; and 
implementing role-based access for users acting in said developer role and said end user role (i.e. such as developer or architect) [0012]. 
Lundquist does not teach that the application is a serverless application in a serverless application repository.  Lundquist does not teach that the at least two clouds corresponding to at least two different cloud types.  Lundquist does not teach that the source code comprises source code for each of the at least two different cloud types.
Shen teaches that the application is a serverless application in a serverless application repository (i.e. serverless computing platforms and containers [0053 and 0058].
Sene teaches that the at least two clouds corresponding to at least two different cloud types (i.e. different cloud data storage system that has different characteristics and features) [0045 and figure 13].  Sene teaches that the source code comprises source code for each of the at least two different cloud types (i.e. source code for the clouds) [0039].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist so that the application would have been a serverless application in a serverless application repository.  The at least two clouds would have corresponded to at least two different cloud types.  The source code would have comprised source code for each of the at least two different cloud types.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Shen because the containers have superior security isolation properties [0004].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lundquist by the teaching of Sene because it helps manage heterogenous cloud data storage systems across heterogeneous cloud computing systems [0004].
6.  Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist), Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene) as applied to claims 1 and 14 above, and further in view of Mishra US 2019/0377556 A1.
As to claim 2, the Lundquist-Shen-Sene combination does not teach the method of claim 1, further comprising evaluating one or more of a quality, a validity, and a compliance of the provided source code. 
Mishra teaches evaluating one or more of a quality, a validity, and a compliance of the provided source code (i.e. verifying compliance of the source code) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that source code would have been evaluated for one or more of a quality, a validity, and a compliance. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Mishra because it provides for avoiding the time consuming and cumbersome task for peer reviewer to inspect the source code of the program [0004].
As to claim 15, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, further comprising evaluating one or more of a quality, a validity, and a compliance of the provided source code. 
Mishra teaches evaluating one or more of a quality, a validity, and a compliance of the provided source code (i.e. verifying compliance of the source code) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that source code would have been evaluated for one or more of a quality, a validity, and a compliance. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Mishra because it provides for avoiding the time consuming and cumbersome task for peer reviewer to inspect the source code of the program [0004].
7.  Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist), Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene) as applied to claims 1, 8 and 14 above, and further in view of Sharma et al US 2020/0218533 A1 (hereinafter Sharma).
As to claim 3, the Lundquist-Shen-Sene combination does not teach the method of claim 1, further comprising publishing the serverless application to the serverless application repository following a predefined approval evaluation. 
Sharma teaches publishing the serverless application to the serverless application repository following a predefined approval evaluation (i.e. publishing the application only if all criteria are satisfied [0051]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the serverless application would have been published to the serverless application repository following a predefined approval evaluation. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Sharma because it helps manage the production and publication of programming code, and more specifically, for publishing code if and only if the code meets a certain level of quality and robustness [0001].
As to claim 9, the Lundquist-Shen-Sene combination does not teach the system of claim 8, further comprising publishing the serverless application to the serverless application repository following a predefined approval evaluation. 
Sharma teaches publishing the serverless application to the serverless application repository following a predefined approval evaluation (i.e. publishing the application only if all criteria are satisfied [0051]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the serverless application would have been published to the serverless application repository following a predefined approval evaluation. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Sharma because it helps manage the production and publication of programming code, and more specifically, for publishing code if and only if the code meets a certain level of quality and robustness [0001].
As to claim 16, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, further comprising publishing the serverless application to the serverless application repository following a predefined approval evaluation. 
Sharma teaches publishing the serverless application to the serverless application repository following a predefined approval evaluation (i.e. publishing the application only if all criteria are satisfied [0051]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the serverless application would have been published to the serverless application repository following a predefined approval evaluation. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Sharma because it helps manage the production and publication of programming code, and more specifically, for publishing code if and only if the code meets a certain level of quality and robustness [0001].
8.  Claims 4, 5, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist), Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene) as applied to claims 1, 8 and 14 above, and further in view of Koushik et al US 2016/0132310 A1 (hereinafter Koushik).
As to claim 4, the Lundquist-Shen-Sene combination does not teach the method of claim 1, wherein the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository. 
Koushik teaches that the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository (i.e. published list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have comprised a selection by the second user from a published list of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
As to claim 5, the Lundquist-Shen-Sene combination does not teach the method of claim 1, wherein the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository. 
Koushik teaches that the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository (i.e. search the list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the user interface would have allowed the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
As to claim 10, the Lundquist-Shen-Sene combination does not teach the system of claim 8, wherein the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository. 
Koushik teaches that the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository (i.e. published list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have comprised a selection by the second user from a published list of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
As to claim 11, the Lundquist-Shen-Sene combination does not teach the system of claim 8, wherein the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository. 
Koushik teaches that the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository (i.e. search the list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the user interface would have allowed the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
As to claim 17, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, wherein the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository. 
Koushik teaches that the request from the second user comprises a selection by the second user from a published list of serverless applications available in the serverless application repository (i.e. published list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have comprised a selection by the second user from a published list of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
As to claim 18, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, wherein the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository. 
Koushik teaches that the user interface allows the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository (i.e. search the list of applications) [0078].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the user interface would have allowed the second user to one or more of (i) review a published list of serverless applications available in the serverless application repository; and (ii) search a plurality of serverless applications available in the serverless application repository.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Koushik because having access to applications allows an end user moved to another machine and the application state that was previously generated would be available for use [0003].
9.  Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist), Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene) as applied to claims 1, 8 and 14 above, and further in view of Hill et al US 2018/0025276 A1 (hereinafter Hill).
As to claim 6, the Lundquist-Shen-Sene combination does not teach the method of claim 1, wherein the role-based access comprises a role-based authentication of users acting in said developer role and said end user role. 
Hill teaches that the role-based access comprises a role-based authentication of users acting in said developer role and said end user role (i.e. role based authentication) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the role-based access would have comprised a role-based authentication of users acting in said developer role and said end user role.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Hill because it helps simplify predictive analytics [0006].
As to claim 12, the Lundquist-Shen-Sene combination does not teach the system of claim 8, wherein the role-based access comprises a role-based authentication of users acting in said developer role and said end user role. 
 Hill teaches that the role-based access comprises a role-based authentication of users acting in said developer role and said end user role (i.e. role based authentication) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the role-based access would have comprised a role-based authentication of users acting in said developer role and said end user role.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Hill because it helps simplify predictive analytics [0006].
As to claim 19, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, wherein the role-based access comprises a role-based authentication of users acting in said developer role and said end user role. 
Hill teaches that the role-based access comprises a role-based authentication of users acting in said developer role and said end user role (i.e. role based authentication) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the role-based access would have comprised a role-based authentication of users acting in said developer role and said end user role.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Hill because it helps simplify predictive analytics [0006].
10.  Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist et al US 2020/0174907 A1 (hereinafter Lundquist), Shen et al US 2021/0109775 A1 (hereinafter Shen) and de Sene et al US 2016/0021186 A1 (hereinafter Sene) as applied to claims 1, 8 and 14 above, and further in view of Fakhouri et al U.S. Patent No. 9,866,433 B1 (hereinafter Fakhouri).
As to claim 7, the Lundquist-Shen-Sene combination does not teach the method of claim 1, wherein the request from the second user specifies the one or more clouds where the serverless application is deployed. 
Fakhouri teaches that the request from the second user specifies the one or more clouds where the serverless application is deployed (i.e. user command that specifies a container image that includes the application) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have specified the one or more clouds where the serverless application was deployed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Fakhouri because it provides a light-weight cloud application platform that includes expansive functionality, but that is easily deployable [column 1, lines 50-52].
As to claim 13, the Lundquist-Shen-Sene combination does not teach the system of claim 8, wherein the request from the second user specifies the one or more clouds where the serverless application is deployed. 
Fakhouri teaches that the request from the second user specifies the one or more clouds where the serverless application is deployed (i.e. user command that specifies a container image that includes the application) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have specified the one or more clouds where the serverless application was deployed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Fakhouri because it provides a light-weight cloud application platform that includes expansive functionality, but that is easily deployable [column 1, lines 50-52].
As to claim 20, the Lundquist-Shen-Sene combination does not teach the computer program product of claim 14, wherein the request from the second user specifies the one or more clouds where the serverless application is deployed.
Fakhouri teaches that the request from the second user specifies the one or more clouds where the serverless application is deployed (i.e. user command that specifies a container image that includes the application) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination so that the request from the second user would have specified the one or more clouds where the serverless application was deployed.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lundquist-Shen-Sene combination by the teaching of Fakhouri because it provides a light-weight cloud application platform that includes expansive functionality, but that is easily deployable [column 1, lines 50-52].
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Cook et al US 2019/0278589 A1 directed to a customizable cloud-based software platform [abstract].
B.  Chen et al US 2019/0220292 A1 directed to executing application in a hybrid cloud [abstract].
C.  Li et al US 2017/0339065 A1 directed to a hybrid unified communications cloud system that includes a global UC virtual data center and a plurality of regional UC virtual data centers [abstract].
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492